DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: wherein the HV assembly is “configured to be dismantled and connected” to the body structure or the installation protection structure being “configured to be dismantled and connected” to the body structure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The configured to be dismantled and connected” to the body structure in claim 10, line 19; the installation protection structure being “configured to be dismantled and connected” to the body structure in claim 15, line 2. The specification does not disclose the HV assembly or installation being configured to be dismantled and connected to the body structure. In support of the amendment to claims 10 and 15, applicants refers to the German priority application and cites a portion of the alleged priority application in the German language. The examiner does not read German therefore it is unclear to whether the portion is from the German priority application. Applicant is advised to provide a certified English translation of the German priority application such that the examiner may determine whether or not there is support for the newly added limitations of claims 10 and 15.  In addition, the Examiner is curious to as why the newly added limitations were not in the original specification filed in the present application.  In addition, the Examiner is also curious as to whether applicant is equating “configured to be dismantled and connected” to the body structure to “connected in uninstallable fashion” to the body structure.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, it is unclear as to how the HV assembly is configured to be dismantled and connected to the body structure. In claim 15, it is unclear as to how the installation protection structure is configured to be dismantled and connected to the body structure. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa et al. (US 2011/0300427 A1).
claim 10, Iwasa discloses producing an electrically driveable vehicle which has a space for accommodating at least one energy storage (3), by 1. providing a body structure (22a; Fig. 9) which delimits the space for accommodating the at least one energy storage module (3) at least in an upward direction and which substantially sealingly closes off the space at least in the upward direction and which has attachment points (pg. 3, [0046], lines 1-2) for direct connection of at least one energy storage module (3); 2. providing at least one energy storage module (3); 3. connecting (pg. 3, [0046], lines 1-2) the at least one energy storage module (3) directly or indirectly to the body structure (22a), wherein the space for accommodating the at least one energy storage module is open at least in partial regions, and not closed, at least in a downward direction, wherein, during the connection of the at least one energy storage module (3) to the body structure (22a), provision is made for an HV assembly to be provided and connected to the body structure, wherein the HV assembly (see Fig. 7) is composed of at least one of (i.) the at least one energy storage module (3) and at least one structural component (37a), wherein the HV assembly is configured to be dismantled and connected to the body structure (22a); 4. providing an installation protection structure (21; Fig. 5) which delimits the space for accommodating the at least one energy storage module (3) at least in the downward direction and which sealingly closes off the space at least in the downward direction; 5. connecting (pg. 3, [0045], lines 1-4) the body structure (22a) to the installation protection structure (21), whereby the space for accommodating the at least energy storage module (3) is .

Allowable Subject Matter
Claims 1-7, 9, 11-14, and 16-19 are allowed.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        





February 11, 2021